DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on April 12, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 8 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species.
Claims 1-7 and 9-20, drawn to elected Species I, are examined.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the first and second stop parts”, “the first stop part”, “the second stop part”, “the stop part”, and “with axial component” appear to be errors for --the first stop parts and the second stop parts--, --the first stop parts--, --the second stop parts--, --the stop parts--, and --with the axial component--, respectively.
Claim 3 is objected because “the first and the second stop parts of each stop pair” appears to be an error for --the first stop parts and the second stop parts of each of the stop pairs--.
Claim 4 is objected because “the stop” and “the stop part” appear to be an errors for –a stop-- and --the first stop parts--, respectively.
Claim 12 is objected because “an aeronautical turbo engine” and “a combustion module “ appear to be an errors for --the aeronautical turbo engine-- and --the combustion module--, respectively
Similar corrections are needed in other claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Hucker et al (US 2019/0293294) in view of Pucci et al (US 2018/0080650).
In re Claim 1:  Hucker teaches a combustion module (Fig. 4) for an aeronautical gas turbine engine (having fan 23 and [0029]), the combustion module having a longitudinal axis (9), 
an inner housing (annular combustor 16 will obviously have an inner housing around 66), 
an outer housing (40) arranged radially outside the inner housing, 
a combustion chamber (16): 
elongated in an axial direction coaxial with said longitudinal axis (see FIG. 1), 
in which a mixture of air and fuel can flow from upstream to downstream (from compressor 14 to turbine 17) , and
disposed between the inner and outer housings, the combustion chamber comprising an inner revolution wall (66) and an outer revolution wall (68) connected upstream to a chamber bottom wall (54).
However, Hucker does not teach first stop parts and second stop parts fixed respectively to the outer housing and to the combustion chamber, the first stop parts and the second stop parts being adapted to come to a substantially axial stop two by two by forming stop pairs, and, in at least some of stop pairs: the first stop parts being an internal protrusion present on the outer housing, having surfaces respectively axial and radial, and the second stops part having a circumferential outer surface with an axial component, characterized in that an outer radial protrusion, against which the radial surface of the first stop parts comes into contact, projects locally, opposite the first stop parts, from said circumferential outer surface with axial component.
Pucci teaches a first stop parts (41) and second stop parts (31) fixed respectively to the outer housing (17) and to the combustion chamber (15), the first stop parts and the second stop parts being adapted to come to a substantially axial stop (annotated) two by two by forming stop pairs (see Figs. 4 and 5), and, in at least some of stop pairs: 

    PNG
    media_image1.png
    358
    490
    media_image1.png
    Greyscale

the first stop parts being an internal protrusion (see Fig. 6) present on the outer housing, having surfaces respectively axial and radial (see Figs. 6-8), and
the second stops part (31) having a circumferential outer surface (see Fig. 5) with an axial component (see Fig. 5), characterized in that an outer radial protrusion (37), against which the radial surface of the first stop parts comes into contact (in gap 57), projects locally, opposite the first stop parts, from said circumferential outer surface with the axial component.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to incorporate Pucci’s apparatus in Hucker’s combustor in order to solve the problem of repairing “stop” as taught by Pucci, [0007-0009].
In re Claim 12:  Hucker i.v. Pucci teaches the invention as claimed and as discussed for Claim 1, above.  Hucker further teaches at least one compressor (15) and an air diffuser (44) located at the outlet of said at least one compressor and wherein the inner housing comprises an intermediate wall (42) fixed with a ferrule of the air diffuser (see Fig. 4).
In re Claims 2 and 13:  Hucker i.v. Pucci teaches the invention as claimed and as discussed for Claims 1 and 12, above.  Pucci being incorporated in Hucker’s combustor, Pucci further teaches the second stop parts fixed to the combustion chamber come into contact from upstream to downstream with the first stop parts (see Figs. 8 and 10).
In re Claims 3 and 14:  Hucker i.v. Pucci teaches the invention as claimed and as discussed for Claims 1 and 12, above.  Pucci being incorporated in Hucker’s combustor, Pucci further teaches wherein at least one substantially radial clearance is established between the first stop parts and the second stop parts of each of the stop pairs (as shown in Fig. 6, 31 does not come in contact with the outer housing.
In re Claims 4 and 15:  Hucker i.v. Pucci teaches the invention as claimed and as discussed for Claims 1 and 12, above.  Pucci being incorporated in Hucker’s combustor, Pucci further teaches a stop between said protrusion (37) and the substantially radial surface of the first stop parts occurs between two plane surfaces in order to ensure a plane-to-plane contact (37 with 61, Fig. 10 in circumferential direction and 37 with 45 axial direction, Fig. 8).
In re Claims 5 and 16:  Hucker i.v. Pucci teaches the invention as claimed and as discussed for Claims 1 and 12, above.  Pucci being incorporated in Hucker’s combustor, Pucci further teaches at room temperature and with the turbine engine idle, in at least some of the stop pairs, the second stop parts is axially abutting against the first stop part (37 with 61).
In re Claims 6 and 17:  Hucker i.v. Pucci teaches the invention as claimed and as discussed for Claims 1 and 12, above.  Hucker further teaches at least one fuel injector (58) passing through at least one orifice of the outer housing (of 40) to bring fuel into the combustion chamber, and Pucci being incorporated in Hucker’s combustor, Pucci further teaches that on at least one of said stop pairs: 
through a part forming a ring (annotated, Fig. 6), the first stop parts is mounted in the orifice (73) of the outer housing, and 
the second stop parts belongs to a locally shouldered plate (35), fixed on an outer periphery of the combustion chamber.
In re Claims 7 and 18:  Hucker i.v. Pucci teaches the invention as claimed and as discussed for Claims 1 and 12, above.  Pucci being incorporated in Hucker’s combustor, Pucci further teaches that on the first stop parts, the inner protrusion has a finger (61) which rests against an inner surface of the outer housing (see Fig. 9).
In re Claims 9 and 19:  Hucker i.v. Pucci teaches the invention as claimed and as discussed for Claims 1 and 12, above.  Hucker further teaches the outer revolution wall (68) is connected to the chamber bottom wall by screws (100), 
and Pucci being incorporated in Hucker’s combustor, Pucci further teaches that the second stop parts are fixed radially outwardly to the combustion chamber (Fig. 5). 
However, Hucker i.v. Pucci does not teach that the second stop parts and the chamber bottom are attached to the combustion chamber by said screws.  It is noted that Pucci’s second stop parts are at the forward end of the combustor and it would be obvious to attach with screws 100.  It is noted that mere rearrangement of parts, in this case moving the second stop parts to the screws 100, was an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) MPEP 2144.04 (VI)(C).
In re Claims 10 and 20:  Hucker i.v. Pucci teaches the invention as claimed and as discussed for Claims 1and 12, above with the exception of the stop pairs are arranged in azimuth at least at 12 hours and 6 hours.  It is noted that mere rearrangement of parts, in this case moving the stop parts to different degree, was an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) MPEP 2144.04 (VI)(C).
In re Claim 11:  Hucker i.v. Pucci teaches the invention as claimed and as discussed for Claim 1, above.  Hucker further teaches upstream fixing means on the combustion chamber, for fixing said combustion chamber to the outer housing (via fuel nozzles 58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741